UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-2127


In re:   NICHOLAS JAMES QUEEN, SR.,

                       Petitioner.



                 On Petition for Writ of Mandamus
                     (No. 1:93-cr-00366-WMN-1


Submitted:   February 19, 2015            Decided:   March 2, 2015


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nicholas James Queen, Sr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Nicholas James Queen, Sr., petitions this court for a writ

of mandamus, seeking an order vacating a criminal judgment.                       We

dismiss the petition.

     Mandamus      is   a   drastic      remedy      to   be   used        only   in

extraordinary circumstances.           Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d

509, 516-57 (4th Cir. 2003).                 Further, mandamus is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).       The   relief   Queen      seeks    is   unavailable      by    way   of

mandamus.

     We deny leave to proceed in forma pauperis and dispense

with oral argument because the facts and legal contentions are

adequately    presented     in   the    materials    before    this    court      and

argument would not aid the decisional process.



                                                                           DISMISSED




                                         2